IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JUAN AMAT Y LEON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5410

MIAMI DADE PUBLIC
SCHOOLS AND GALLAGHER
BASSETT SERVICES, INC.,

      Appellees.


_____________________________/

Opinion filed October 10, 2016.

An appeal from an order of the Judge of Compensation Claims.
Gerardo Castiello, Judge.

Date of Accident: June 4, 2013.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, and Albert Marroquin
of Richard E. Zaldivar, P.A., Miami, for Appellant.

Kimberly J. Fernandes of Kelley Kronenberg, Tallahassee, for Appellees.


PER CURIAM.


      The court having received the September 6, 2016, order of the Supreme Court

of Florida quashing this court’s opinion of March 23, 2015, and remanding the

matter for reconsideration upon application of Castellanos v. Next Door Co., 192
So. 3d 431 (Fla. 2016), and finding that reversal is warranted in light of that opinion,

the order of the Judge of Compensation Claims is REVERSED, and this case is

REMANDED for proceedings consistent with that opinion.

      REVERSED and REMANDED.

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.




                                           2